Citation Nr: 1404541	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for malignant melanoma and basal cell carcinoma on the face, also claimed as due to exposure to herbicides.


REPRESENTATION

Appellant (Veteran) represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In November 2012, the Board denied the claims on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 Joint Motion filed by the parties to this matter, the Court, in September 2013, remanded the claims on appeal for additional consideration.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted in the August 2013 Joint Motion, the Veteran did not undergo VA compensation examination for his claim to service connection for a right wrist disorder.  Moreover, the September 2009 VA compensation examiner who addressed the Veteran's claim regarding a skin disorder utilized an incorrect standard when opining on the issue of service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  Note that the most recent VA treatment record in the claims file is dated in November 2012.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right wrist disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner is asked to comment on the following questions:

a.  Does the Veteran have a current right wrist disability?  

b.  If the Veteran does have a current right wrist disability, is it at least as likely as not that the disorder is related to any in-service disease, event, or injury?  Review of the entire file is required; however, attention is invited to the Veteran's lay assertions that he experienced right wrist problems during service in 1967, and to the fact that he claimed service connection for a right wrist disorder in April 1968, within one year of his discharge from service.

c.  If the examiner finds arthritis in the right wrist, is it 
at least as likely as not that the Veteran had arthritis in his right wrist either in service or within one year of his January 1968 discharge from service?   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  With regard to the claim to service connection for skin cancer, the Veteran's claims folder should again be made available to the September 2009 VA examiner for review and elaboration of the report and opinion.  The examiner should again review the claims file, to include the September 2009 report.  The examiner should again offer an opinion on the following question:

Is it at least as likely as not that the Veteran's skin cancer is related to any in-service disease, event, or injury to include sun and/or herbicide exposure while serving in Vietnam?  Note that the record indicates initial diagnosis of skin cancer in the early to mid 2000s.      

If the September 2009 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  

The examiner is notified that the 2009 opinion is inadequate, because the language of the opinion suggests that a probability of greater than 50 percent is required to establish a relationship between the Veteran's current disability and his service.  This is incorrect.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," or that that a different cause has to be more responsible, but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


